Exhibit 10.1

ARAMARK HOLDINGS CORPORATION

SECOND AMENDED AND RESTATED

2007 MANAGEMENT STOCK INCENTIVE PLAN

ARTICLE I

PURPOSE OF THE PLAN

The purpose of the SECOND AMENDED AND RESTATED ARAMARK CORPORATION 2007
MANAGEMENT STOCK INCENTIVE PLAN (the “Plan”) is to further the growth and
success of Aramark Holdings Corporation, a Delaware corporation (the “Company
“), and its Affiliates (as hereinafter defined) by enabling directors and
employees of, or consultants to, the Company or any of its Affiliates to acquire
Shares (as hereinafter defined), thereby increasing their personal interest in
such growth and success and to provide a means of rewarding outstanding
performance by such persons to the Company and/or its Affiliates. Awards granted
under the Plan shall include nonqualified stock options (referred to herein as
“Options “), restricted shares of Common Stock (“Restricted Stock”), the
opportunity to purchase shares of Common Stock (“Purchased Stock”) and such
Other Stock-Based Awards as the Board may determine (collectively, the
“Awards”).

ARTICLE II

DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

“Adoption Agreement” means an agreement between the Company and an individual
eligible to become a Participant or a holder of Shares, pursuant to which such
individual agrees to become a party to the Stockholders Agreement.

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person or any other entity designated by the
Board in which the Company or an Affiliate has an interest. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies (whether through the ownership of securities or any partnership or
other ownership interests, by contract or otherwise) of a Person. The term
“Affiliate” shall not include at any time any portfolio companies of any of the
Sponsor Stockholders or any of their Affiliates, other than the Company and its
Subsidiaries.

“Award” has the meaning set forth in Article I hereof.

“Award Agreement” means any writing setting forth the terms of an Award that has
been duly authorized and approved by the Board or the Committee.



--------------------------------------------------------------------------------

“Award Committee” has the meaning set forth in Section 3.3(b) hereof.

“Board” means the Board of Directors of the Company.

“Cause” means, with respect to a Participant: (i) if such Participant is at the
time of termination a party to any employment, consulting or other similar
agreement (any such agreement, an “Individual Agreement”) that defines such
term, the meaning given in such Individual Agreement; (ii) otherwise if such
Participant is at the time of termination a party to an Award Agreement which
was entered into under this Plan and defines such term, the meaning given in the
Award Agreement; and (iii) in all other cases, such Participant’s (A) commission
of a felony or a crime of moral turpitude; (B) commission of a willful and
material act of dishonesty involving the Company; (C) material breach of the
Company’s Business Conduct Policy that causes harm to the Company or its
business reputation; or (D) willful misconduct that causes material harm to the
Company or its business reputation.

“Change of Control” has the meaning set forth in the Stockholders Agreement.

“Closing Date” has the meaning ascribed thereto in the Agreement and Plan of
Merger made and entered into as of the 8th day of August, 2006, by and among RMK
Acquisition Corporation, a Delaware corporation, RMK Finance LLC, a Delaware
limited liability company, and the Company (the “Merger Agreement”).

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation and Human Resources Committee of the Board or
such other committee appointed by the Board to administer the Plan (and, before
the time that the Board appoints such committee and such committee first meets
to take action, the Board).

“Common Stock” means the common stock of the Company, par value $.01 per share.

“Company” has the meaning set forth in Article I hereof.

“Corporate Transaction” has the meaning set forth in Section 7.1 hereof.

“Deferred Stock Unit” or “DSU” means the right to receive one whole Share for
each whole Deferred Stock Unit, and cash for fractional Deferred Stock Units,
upon the terms and conditions set forth in the respective Award Agreement
granting the Award.

“Disability” means, unless the Award granted to the applicable Participant is
subject to Section 409A of the Code, with respect to each Participant, the
Participant is (1) unable to perform the material and substantial duties of the
Participant’s Regular Occupation (as defined herein below) due to the
Participant’s sickness or injury; and (2) the Participant is under the regular
care of a qualified doctor; and (3) the Participant has incurred a 20% or more
loss in the Participant’s monthly earnings due to that sickness or injury (or
such other definition of disability that results in a termination of employment
and commencement of receipt of benefits under the Company or its Affiliate’s
long term disability plan, as in effect at the applicable time

 

2



--------------------------------------------------------------------------------

(the “LTD Plan”)). In the event that the Award granted to the applicable
Participant is subject to Section 409A of the Code, the term Disability, shall
instead have the meaning of “Disability” as defined under Section 409A of the
Code or any successor provision of the Code at the applicable time. For purposes
of this definition, the term “Regular Occupation” means the occupation the
Participant is routinely performing when the Participant’s Disability begins,
which shall be determined by the LTD Plan Claims Administrator as provided in
the LTD Plan.

“Effective Date” means January 25, 2007 (the date the Plan was adopted by the
Board and approved by the shareholders of the Company).

“Excess” has the meaning set forth in Section 7.2 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means (1) on the Closing Date, the price the Sponsor
Stockholders paid to acquire the Common Stock and (2) as of any subsequent,
specified date, if the Common Stock is listed on a national securities exchange,
the closing price of the Common Stock on any national securities exchange or any
national market system (including, but not limited to, The NASDAQ National
Market) on that date, or if no prices are reported on that date, on the last
preceding date on which such prices of the Common Stock are so reported. If the
Common Stock is not then listed on any national securities exchange but is
traded over the counter at the time determination of its Fair Market Value is
required to be made, its Fair Market Value shall be deemed to be equal to the
average between the reported high and low sales prices of Common Stock on the
most recent date on which Common Stock was publicly traded. If the Common Stock
is not publicly traded at the time a determination of its Fair Market Value is
to be made, then “Fair Market Value” shall have the meaning set forth in the
Stockholders Agreement. In connection with any of the foregoing, solely to the
extent necessary to avoid causing an Option or an Other Stock-Based Award (if
and where applicable) to be deemed deferred compensation within the meaning of
Section 409A of the Code, the Board may deviate from such meaning and determine
Fair Market Value in such manner as it deems appropriate, reasonable and in good
faith is required to comply with Section 409A of the Code, after consultation
with counsel to the Company, but in all cases will make such determination in a
manner that is as close as possible to that set forth herein.

“IPO” has the meaning set forth in the Stockholders Agreement.

“Installment Stock Purchase Opportunity Option” or “ISPO Option” means those
Options that the Committee (or Award Committee, as applicable) have designated
as “ISPO Options”, which constitute Options that have limited periods of
exercisability, as set forth in the relevant Award Agreement.

“Net Exercise” means a Participant’s ability to exercise an Option by directing
the Company to deduct from the shares of Common Stock issuable upon exercise of
his Options a number of Shares having an aggregate Fair Market Value equal to
the sum of the aggregate Option Price therefor plus the amount of the
Participant’s Tax Withholding, and the Company shall thereupon issue to the
Participant the net remaining number of Shares after such deductions.

 

3



--------------------------------------------------------------------------------

“Notice” has the meaning set forth in Section 5.6 hereof.

“Option” has the meaning set forth in Article I hereof.

“Option Price” has the meaning set forth in Section 5.4 hereof.

“Option Shares” has the meaning set forth in Section 5.6(b) hereof.

“Original Shares” has the meaning set forth in the Stockholders Agreement.

“Other Stock-Based Awards” has the meaning set forth in Section 6.1 hereof.

“Participant” has the meaning set forth in Section 4.1 hereof.

“Performance Based Awards” has the meaning set forth in Section 3.5 hereof.

“Person” shall include an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

“Plan” has the meaning set forth in Article I hereof.

“Public Offering” has the meaning set forth in the Stockholders Agreement.

“Reserved Shares” means, subject to adjustment in accordance with Section 7.1
below: (1) an aggregate number of Shares equal to 15.5% of the fully-diluted
Common Stock of the Company as of immediately after the Closing Date (the “Fully
Diluted Equity”), up to 11% of which will be granted at or within ninety days
following the Closing Date (the “Initial Grant Pool”) and the remainder of which
will be granted in future years; provided that any amount of Shares subject to
the Initial Grant Pool that are not granted within such ninety-day period, and
any related Returned Shares, may be granted under an Award at any time during
the term of this Plan; plus (2) the aggregate number of Shares that constitute
Original Shares (other than those held by Joseph Neubauer or any of the Sponsor
Stockholders) (and any related Returned Shares); plus (3) 400,000 Shares,
subject to adjustment in accordance with Section 7.1 below, available
exclusively for issuance under the Plan pursuant to Awards of Deferred Stock
Units to non-employee directors of the Company (and any related Returned
Shares).

“Retirement” means with respect to a Participant the retirement of such
Participant upon or after achieving age 60 and five (5) years of employment with
the Company, any of its Affiliates, and/or any of their respective predecessors.

“Returned Shares” has the meaning set forth in Section 3.6(b) hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of Common Stock.

 

4



--------------------------------------------------------------------------------

“Spin-off” means any distribution without consideration of shares of a
Subsidiary to shareholders of the Company.

“Sponsor Stockholders” has the meaning set forth in the Stockholders Agreement.

“Sponsor Investment” means direct or indirect investments in Shares made by the
Sponsor Stockholders on or after the Closing Date, but excluding any purchases
or repurchases of Shares on any securities exchange or any national market
system after an IPO. Any direct or indirect investments in Shares made by the
Sponsor Stockholders after the Closing Date shall be included in this definition
except in the event and to the extent that the Sponsor Stockholders waive such
inclusion herein for any purpose under this Plan.

“Stockholders Agreement” means the Stockholders Agreement, dated on or about
January 26, 2007, among the Company and the holders party thereto, as it is
amended, supplemented, restated or otherwise modified from time to time.

“Subsidiary” means any corporation or other entity of which the Company owns
securities or interests having a majority, directly or indirectly, of the
ordinary voting power in electing the board of directors, managers, general
partners or similar governing Persons thereof.

“Tax Withholding” means a Participant’s minimum tax withholding with respect to
any Award granted hereunder.

“Termination Date” means the tenth anniversary of the Effective Date.

“Termination of Relationship” means (i) if the Participant is an employee of the
Company or any Affiliate, the termination of the Participant’s employment with
the Company and its Affiliates for any reason; (ii) if the Participant is a
consultant to the Company or any Affiliate, the termination of the Participant’s
consulting relationship with the Company and its Affiliates for any reason; and
(iii) if the Participant is a director of the Company or any Affiliate, the
termination of the Participant’s service as a director of the Company or such
Affiliate for any reason; including, in the case of clauses (i), (ii) or (iii),
as a result of such Affiliate no longer being a Affiliate of the Company because
of a sale, divestiture or other disposition of such Affiliate by the Company
(whether such disposition is effected by the Company or another Affiliate
thereof). Notwithstanding the foregoing, unless otherwise approved by the Chief
Executive Officer of the Company (provided that such authority shall be
effective only to the extent that neither its existence nor its exercise would
result in imposition of taxes under Section 409A of the Code), a Termination of
Relationship shall not be deemed to have occurred if a Participant remains an
employee or director of the Company or any Affiliate, but a Termination of
Relationship shall be deemed to have occurred if a Participant remains a
consultant of the Company or any Affiliate.

“Vested Options” means Options that have vested in accordance with the
applicable Award Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION OF THE PLAN; SHARES SUBJECT TO THE PLAN

 

  Section 3.1. Committee.

The Plan shall be administered by the Committee.

 

  Section 3.2. Procedures.

The Committee shall adopt such rules and regulations as it shall deem
appropriate concerning the holding of meetings and the administration of the
Plan, which shall be consistent with the current practice of the Compensation
and Human Resources Committee of ARAMARK CORPORATION as of the Effective Date.

 

  Section 3.3. Interpretation; Powers of Committee.

Except as may otherwise be expressly reserved to the Board as provided herein,
and with respect to any Award, except as may otherwise be provided in the Award
Agreement evidencing such Award or an Individual Agreement between the
Participant and Company, the Committee shall have all powers with respect to the
administration of the Plan, including the authority to:

(a) determine eligibility and the particular persons who will receive Awards;

(b) grant Awards to eligible persons, determine the price and number of
securities to be offered or awarded to any of such persons, determine the other
specific terms and conditions of Awards consistent with the express limits of
the Plan, establish the installments (if any) in which such Awards will become
exercisable or will vest and the respective consequences thereof (or determine
that no delayed exercisability or vesting is required), and establish the events
of termination or reversion of such Awards; provided, however, that the
Committee may also delegate, at any time and from time to time, to any
sub-committee of the Committee and the Board may also delegate, at any time and
from time to time, to any other committee of the Board (in either case which
shall consist of one or more members of the Committee or Board, respectively,
and may consist solely of the Chief Executive Officer of the Corporation so long
as he or she is a member of the Committee or Board, respectively) (an “Award
Committee”), subject to such guidelines as the Board, the Committee or the Award
Committee may establish from time to time, the authority to grant Awards under
the Plan

(c) approve the forms of Award Agreements, which need not be identical either as
to type of Award or among Participants;

(d) construe and interpret the provisions of the Plan and any Award Agreement or
other agreement defining the rights and obligations of the Company and
Participants under the Plan, make factual determinations with respect to the
administration of the Plan, further define the terms used in the Plan, and
prescribe, amend and rescind rules and regulations relating to the
administration of the Plan;

 

6



--------------------------------------------------------------------------------

(e) cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding Awards held by
Participants, subject to any required consent under Article X;

(f) accelerate or extend the exercisability or extend the term of any or all
outstanding Awards, subject to any consent required under ARTICLE X; and

(g) make all other determinations and take such other action as contemplated by
this Plan or as may be necessary or advisable for the administration of this
Plan and the effectuation of its purposes, other than the amendment of any Plan
provision, which power and authority shall be held by the Board and subject to
the Stockholders Agreement.

All decisions of the Board or the Committee, as the case may be, shall be made
in good faith and shall be conclusive and binding on all Participants in the
Plan.

 

  Section 3.4. Terms of Certain Award Agreements.

Notwithstanding anything else set forth in this Plan document to the contrary,
any grants of Options shall be made using the form attached hereto as Exhibit A
with only such changes as may be made by the Board solely with respect to the
Option Price (to the extent required to comply with Section 5.4 of this Plan),
the EBIT Targets (as such term is defined in Exhibit A) for any applicable
Fiscal Years subsequent to those identified in Exhibit A and the Sponsor
shareholder return targets, the date on which the vesting of the Options shall
commence (namely, to reflect the later grant date of the Options), and any other
terms as the Board may determine appropriate; provided that the Committee may
make changes to the form to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award or to aid in the
administration of the Plan or any Award, in the manner and to the extent the
Committee deems necessary or desirable. Fifty percent of Options granted will
vest upon the attainment of performance goals, and fifty percent of Options will
vest in equal annual installments on each of the first four anniversaries of the
applicable date of grant, in each case in a manner substantially similar to the
manner set forth in the Award Agreement attached as Exhibit A (subject to the
changes noted in the preceding sentence). In connection with all of the
foregoing, the Committee shall in good faith consider making additional Award
grants following the fourth anniversary of the Closing Date. In addition to the
foregoing, Participants who are non-employee directors of the Company may be
granted Deferred Stock Units upon the terms and conditions pursuant to an Award
Agreement attached hereto as Exhibit B with such changes as may be made by the
Board; provided that the Committee may make changes to the form to correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Award or to aid in the administration of the Plan or any Award in the manner
and to the extent the Committee deems necessary or desirable. Notwithstanding
the foregoing, with respect to ISPO Options, the Committee may approve the forms
of Award Agreements, which need not be identical among Participants.

 

7



--------------------------------------------------------------------------------

  Section 3.5. Compliance with Code Section 162(m).

In the event the Company becomes a “publicly-held corporation” as defined in
Code §162(m)(2), the Company may establish a committee of outside directors
meeting the requirements of Code §162(m)(2) to (i) approve Awards that might
reasonably be anticipated to result in the payment of employee remuneration that
would otherwise exceed the limit on employee remuneration deductible for income
tax purposes by the Company pursuant to Code §162(m); and (ii) administer the
Plan. In such event, the powers reserved to the Committee in the Plan shall be
exercised by such compensation committee. In addition, to the extent Code
§162(m) is applicable, Awards under the Plan may be granted upon satisfaction of
the conditions to such grants provided pursuant to Code §162(m) and any Treasury
Regulations promulgated thereunder. In connection with the foregoing,
(i) subject to adjustment in accordance with Section 7.1, the maximum number of
Shares for which Options, and any Other Stock-Based Awards that are intended to
qualify as performance-based compensation under Code §162(m) (“Performance Based
Awards”), may be granted during any calendar year to any Participant shall be
7,500,000, and (ii) the maximum amount of a Performance Based Award that can be
paid in cash to any Participant during any calendar year shall be $90,000,000.

 

  Section 3.6. Number of Shares.

(a) Subject to the provisions of Article VII (relating to adjustments upon
changes in capital structure and other corporate transactions), the aggregate
number of Shares with respect to which Awards may be granted under the Plan
shall not exceed the Reserved Shares.

(b) Shares that are subject to or underlie Options granted under the Plan that
expire, are redeemed as part of a Net Exercise settlement or as part of the
payment of any Option Price, or for any reason are canceled or terminated
without having been exercised (or Shares subject to or underlying the
unexercised portion of any Options, in the case of Options that were partially
exercised at the time of their expiration, cancellation or termination),
including in any such instance any Options, or Shares subject to or underlying
Options, that are purchased by the Company from the Participants pursuant to the
Stockholders Agreement or otherwise, and Shares that were Purchased Stock or
other Shares issued in exchange for shares of common stock of the Company in
connection with the Merger by a Participant, that are purchased by the Company
from the Participants pursuant to the Stockholders Agreement or otherwise, shall
again become available for subsequent Awards of Options or of Purchased Stock
under the Plan (any Shares so expired, redeemed, cancelled, terminated or
purchased, “Returned Shares”). In addition to the foregoing, Shares that are
subject to Awards of Deferred Stock Units that are forfeited without settlement
of Shares, and Shares purchased by the Company from any Participants who are
non-employee directors of the Company pursuant to the Stockholders Agreement or
otherwise, shall again only become available for subsequent Awards of Deferred
Stock Units under the Plan, and for all purposes of this Plan shall be included
in the term “Returned Shares” as defined in the immediately preceding sentence.

 

8



--------------------------------------------------------------------------------

  Section 3.7. Reservation of Shares.

The number of Shares reserved for issuance with respect to Awards granted under
the Plan shall at no time be less than the maximum number of Shares which may be
issued or delivered at any time pursuant to outstanding Awards.

ARTICLE IV

ELIGIBILITY

 

  Section 4.1. General.

Awards may be granted under the Plan only to persons who are employees or
directors of, or consultants to, the Company or any of its Affiliates on the
date of the grant. Each such person to whom an Award is granted under the Plan
is referred to herein as a “Participant.”

ARTICLE V

STOCK OPTIONS

 

  Section 5.1. General.

Options may be granted under the Plan at any time and from time to time on or
prior to the Termination Date. Each Option granted under the Plan shall be
subject to the terms and conditions set forth in the Plan. Each Option shall be
evidenced by an Award Agreement incorporating the terms and provisions of the
Plan that shall be executed by the Company and the Participant. The Award
Agreement shall specify the number of Shares for which such Option shall be
exercisable, the Option Price (as defined in Section 5.4 below) for such Shares
and the other terms and conditions of the Option.

 

  Section 5.2. Vesting.

The Committee, in its sole discretion, shall determine whether and to what
extent any Options are subject to vesting based upon the Participant’s continued
service to, or the Participant’s performance of duties for, the Company and its
Subsidiaries, and/or upon any other basis.

 

  Section 5.3. Date of Grant.

Except as may be otherwise provided in an Award Agreement or as may be required
by applicable law, the date of grant of an Option under this Plan shall be the
date as of which the Committee approves the grant.

 

  Section 5.4. Option Price.

The “Option Price” shall be the exercise price per Share of any Option granted
under this Plan, to be determined by the Committee and set forth in the Award
Agreement. In no event, however, may the Committee determine an Option Price
that is less than the Fair Market Value of the Share on the date of grant.

 

9



--------------------------------------------------------------------------------

  Section 5.5. Payment of Option Price and Tax Withholding.

The aggregate Option Price (and any Tax Withholding due) shall, to the extent
permitted by applicable law, be paid:

(a) in cash (by wire transfer of immediately available funds to a bank account
of the Company, by delivery of a certified check payable to the Company);

(b) by surrender of shares of Common Stock (by delivery of such shares or by
attestation) with a Fair Market Value equal to the Option Price; provided that
such Shares have been held by the Participant for such period, if any, as may be
required from time to time by the Committee in order to satisfy applicable
generally accepted accounting principles);

(c) pursuant to a Net Exercise arrangement; provided, however, that in such
event, the Committee may exercise its discretion to limit or prohibit the use of
a Net Exercise solely with respect to Tax Withholding if the Committee
determines in good faith that to allow for a Net Exercise with respect to Tax
Withholding would result in a material negative impact on the Company’s and its
Subsidiaries, near-term liquidity needs; provided, further, however, that solely
with respect to an ISPO Option, a Net Exercise arrangement may be limited or
prohibited as provided in the Award Agreement;

(d) if the Common Stock is a class of securities then listed or admitted to
trading on any national securities exchange or traded on any national market
system (including, but not limited to, The Nasdaq National Market), in
compliance with any cashless exercise program authorized by the Board or the
Committee for use in connection with the Plan at the time of such exercise (but,
subject in any case, to the applicable limitations of Rule 16b-3 under the
Exchange Act); or

(e) a combination of the methods set forth in this Section 5.5.

 

  Section 5.6. Notice of Exercise.

A Participant (or other person, as provided in Section 8.2) may exercise an
Option (for the Shares represented thereby) granted under the Plan in whole or
in part (but for the purchase of whole Shares only), as provided in the Award
Agreement evidencing his Option, by delivering a notice (the “Notice”) to the
Company in accordance with the Option exercise notice practices and procedures
in effect at ARAMARK CORPORATION as of the Effective Date. In accordance
therewith, the Notice may include the following:

(a) that the Participant elects to exercise the Option;

(b) the number of Shares with respect to which the Option is being exercised
(the “Option Shares”);

(c) the method of payment for the Option Shares (which method must be available
to the Participant under the terms of his Award Agreement);

 

10



--------------------------------------------------------------------------------

(d) the date upon which the Participant desires to consummate the purchase of
the Option Shares (which date must be prior to the termination of such Option);
and

(e) any additional provisions with respect to Notice consistent with the Plan as
the Committee may from time to time require.

The exercise date of an Option shall be the date on which the Company receives
the Notice and any payment due from the Participant. Such Notice shall also
contain, to the extent such Participant is not then a party to the Stockholders
Agreement (and the Stockholders Agreement has not been terminated prior to such
date), an Adoption Agreement, in form and substance satisfactory to the Board
pursuant to which the Participant agrees to become a party to the Stockholders
Agreement.

ARTICLE VI

OTHER EQUITY AWARDS

 

  Section 6.1. Other Equity-Based Awards.

Subject to the Stockholders Agreement (including, without limitation,
Section 1.09(a)) and subject to the Reserved Shares limit referred to in
Section 3.6(a) of this Plan, the Committee may grant or sell awards of Shares,
including awards of Restricted Stock, Purchased Stock (including the right to
purchase shares on one or more dates that are up to 18 months after the date a
Participant becomes employed by the Company or any of its Affiliates or is
admitted to the Executive Leadership Council of the Company or any of its
Affiliates or is promoted to an eligible employment band, which right the
Committee shall provide to such newly hired, admitted or promoted employees as
the Chief Executive Officer of the Company may recommend) and awards that are
valued in whole or in part by reference to, or are otherwise based on the Fair
Market Value of, Shares, including, without limitation, awards of Deferred Stock
Units (such other awards, the “Other Stock-Based Awards”). Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive, or vest with respect to, one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards under
the Plan. Subject to the provisions of the Plan and the Stockholders’ Agreement,
the Committee shall determine to whom and when other equity-based Awards will be
made, the number of Shares to be awarded under (or otherwise related to) such
Awards; whether such Awards shall be settled in cash, Shares or a combination of
cash and Shares; and all other terms and conditions of such awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).

 

  Section 6.2. Issuance of Shares to Participants.

The Company shall issue Shares to a Participant upon the entry by the Company
into the stockholder records of the Company in the name of the Participant (or
other person exercising the applicable Option in accordance with the provisions
of Section 8.2) of the number

 

11



--------------------------------------------------------------------------------

of Shares acquired by the Participant under the Plan, whether upon exercise of
an Option (in which case such issuance shall occur as soon as practicable after
receipt of the Notice and payment of the aggregate Option Price for such Shares)
or otherwise; provided that the Company, in its sole discretion, may elect to
not issue any fractional Shares upon the exercise of an Option (determining the
fractional Shares after aggregating all Shares issuable to a single holder as a
result of an exercise of an Option for more than one Share) and, in lieu of
issuing such fractional Shares, shall pay the Participant the Fair Market Value
thereof. Neither the Participant nor any person exercising an Option in
accordance with the provisions of Section 8.2 shall have any privileges as a
stockholder of the Company with respect to any Shares of stock issuable upon
exercise of an Option granted under the Plan until the date of entry of the
stockholdings of the Participant into the stockholder records of the Company
representing such Shares pursuant to this Section 6.2.

ARTICLE VII

ADJUSTMENTS

 

  Section 7.1. Changes in Capital Structure.

(a) Subject to Section 7.2, in the event of a stock dividend, stock split,
reverse stock split, share combination, or recapitalization or similar event
affecting the capital structure of the Company, an extraordinary cash dividend,
separation, Spin-off or a reorganization, the Committee shall act in good faith
and make appropriate and equitable substitutions or adjustments, as applicable,
to: (A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the number and kind of Shares or other
securities subject to outstanding Awards; (C) performance metrics and targets
underlying outstanding Awards; and (D) the Option Price of outstanding Options.

(b) In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, disaffiliation, or similar event affecting
the Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee shall act in good faith and make appropriate and equitable
substitutions or adjustments, as applicable, to (A) the aggregate number and
kind of Shares or other securities reserved for issuance and delivery under the
Plan, (B) the number and kind of Shares or other securities subject to
outstanding Awards; (C) performance metrics and targets underlying outstanding
Awards; and (D) the Option Price of outstanding Options. In the case of a
Corporate Transaction that does not constitute a Change of Control, the
Committee shall act in good faith and make appropriate and equitable
substitutions or adjustments, which, in addition to those identified in the
immediately preceding sentence, may also include, without limitation, (1) the
cancellation of outstanding Awards in exchange for, on a per Share basis, the
same amount and kind of consideration, in the same proportion, as that received
by each Sponsor Stockholder in respect of each Share held (directly or
indirectly) by the Sponsor Stockholder (less, in the event an Award is an
Option, the applicable Option Price); and (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards.

 

12



--------------------------------------------------------------------------------

(c) In the case of a Corporate Transaction that does constitute a Change in
Control, unless any given Participant agrees otherwise with respect to his or
her own Awards, all then outstanding Awards shall be cancelled in exchange for,
on a per Share basis, the same amount and kind of consideration, in the same
proportion, as that received by each Sponsor Stockholder in respect of each
Share held (directly or indirectly) by the Sponsor Stockholder (less, in the
event an Award is an Option, the applicable Option Price).

 

  Section 7.2. Extraordinary Cash Distributions.

In the event of an extraordinary cash distribution on Shares subject to an
Option, the Option Price of such Option shall be reduced by the amount of such
cash distribution (the “Adjustment Amount”), but only to the extent permitted
without subjecting such Option to Section 409A of the Code. If the Adjustment
Amount exceeds the reduction permitted without subjecting such Option to
Section 409A of the Code (such excess, the “Excess”), then, if and when the
Option becomes a Vested Option, the holder thereof shall receive, in addition to
the Shares subject to such Option, an amount in cash or in the form of
additional Shares having a value equal to the Excess.

ARTICLE VIII

RESTRICTIONS ON AWARDS

 

  Section 8.1. Compliance With Securities Laws.

(a) No Awards shall be granted under the Plan, and no Shares shall be issued and
delivered pursuant to Awards granted under the Plan, unless and until the
Company and/or the Participant shall have complied with all applicable Federal,
state or foreign registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction.

(b) The Committee in its discretion may, as a condition to the delivery of any
Shares pursuant to any Award granted under the Plan, require under the Award
Agreement that the applicable Participant (i) represent in writing that the
Shares received pursuant to such Award are being acquired for investment and not
with a view to distribution and (ii) make such other representations and
warranties as are deemed reasonably appropriate by the Committee. Stock
certificates representing Shares acquired under the Plan that have not been
registered under the Securities Act shall, if required by the Committee, bear
such legends as may be required by the Stockholders Agreement and the applicable
Award Agreement.

 

  Section 8.2. Nonassignability of Awards.

(a) No Award granted under this Plan shall be assignable or otherwise
transferable by the Participant, except by designation of a beneficiary, by will
or by the laws of descent and distribution. An Award may be exercised during the
lifetime of the Participant only by the Participant, unless the Participant
becomes subject to a Disability. If a Participant dies or becomes subject to a
Disability, his Options shall thereafter be exercisable, during the period
specified in the applicable Award Agreement (as the case may be), by the
Participant subject to a

 

13



--------------------------------------------------------------------------------

Disability by his designated beneficiary or if no beneficiary has been
designated in writing, by his executors or administrators to the full extent
(but only to such extent) to which such Options were exercisable by the
Participant at the time of (and after giving effect to any vesting that may
occur in connection with) his death or Disability.

(b) Before granting any Awards or issuing any Shares under the Plan to any
person who is not already a party to the Stockholders Agreement, the Company
shall obtain an executed Adoption Agreement from such person, unless a Public
Offering shall have already occurred prior to such grant or issuance.

 

  Section 8.3. No Right to an Award or Grant.

Neither the adoption of the Plan nor any action of the Board or the Committee
shall be deemed to give an employee, director or consultant any right to be
granted an Option to purchase Common Stock, receive an Award under the Plan
except as may be evidenced by an Award Agreement duly executed on behalf of the
Company, and then only to the extent of and on the terms and conditions
expressly set forth in the Award Agreement. The Plan will be unfunded. The
Company will not be required to establish any special or separate fund or to
make any other segregation of funds or assets to assure the payment of any
Award.

 

  Section 8.4. No Evidence of Employment or Service.

Nothing contained in the Plan or in any Award Agreement shall confer upon any
Participant any right with respect to the continuation of his employment by or
service with the Company or any of its Subsidiaries or interfere in any way with
the right of the Company or any such Subsidiary, in its sole discretion (subject
to the terms of any separate agreement to the contrary), at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant from the rate in existence at the time of the grant of an
Award.

 

  Section 8.5. No Liability with Respect to Any Corporate Action.

Subject to Section 3.4 and Article XIII, nothing contained in the Plan or in any
Award Agreement will be construed to prevent the Company or any Subsidiary or
Affiliate of the Company from taking any corporate action which is deemed by the
Company or by its Subsidiaries and Affiliates to be appropriate or in its best
interest and no Participant or beneficiary of a Participant will have any claim
against the Company or any affiliate as a result of any such corporate action.

ARTICLE IX

TERM OF THE PLAN

This Plan shall become effective on the Effective Date and shall terminate on
the Termination Date. No Awards may be granted after the Termination Date. Any
Award outstanding as of the Termination Date shall remain in effect and the
terms of the Plan will apply until such Award terminates as provided in the Plan
or the applicable Award Agreement.

 

14



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT OF PLAN

Subject to any applicable provision of the Stockholders Agreement, the Plan may
be modified or amended in any respect, and at any time or from time to time, by
the Board or by the Committee with the prior approval of the Board.
Notwithstanding the foregoing, the Plan may not be modified or amended as it
pertains to any existing Award Agreement without the consent of an applicable
Participant where such modification or amendment would materially impair the
rights of such Participant. In addition, no such amendment shall be made without
the approval of the Company’s stockholders to the extent such approval is
required by applicable law or regulation or the listing standards of the
securities exchange, which is, at the applicable time, the principal market for
the Common Stock.

ARTICLE XI

CAPTIONS

The use of captions in the Plan is for convenience. The captions are not
intended to provide substantive rights.

ARTICLE XII

WITHHOLDING TAXES

Upon any exercise or payment of any Award, the Participant shall be required to
pay or provide for payment of the amount of any Tax Withholding which the
Company or any Subsidiary may be required to withhold with respect to any
exercise of an Option or other payment of an Award; provided, that to the extent
permitted by applicable law or as otherwise provided in the Award Agreement, the
Participant may satisfy such payment obligations to the Company through (i) the
deduction from any amount payable to the Participant in cash or securities in
respect of the Award the amount of any taxes which the Company may be required
to withhold with respect to such exercise or payment; or (ii) in accordance with
the provisions of Section 5.5(c) hereof, the reduction of the number of Shares
to be delivered to the Participant in connection with such exercise or payment
by the appropriate number of Shares, valued at their then Fair Market Value, to
satisfy the minimum Tax Withholding obligation; provided, however, that in such
event, the Committee may exercise its discretion to limit or prohibit the use of
Shares for such Tax Withholding if the Committee determines in good faith that
to allow for the use of such Shares with respect to Tax Withholding would result
in a material negative impact on the Company’s and its Subsidiaries, near-term
liquidity needs; provided, further, however, that solely with respect to an ISPO
Option, a Net Exercise arrangement may be limited or prohibited as provided in
the Award Agreement. In no event will the value of Shares withheld under clause
(ii) above exceed the minimum amount of required Tax Withholding under
applicable law.

 

15



--------------------------------------------------------------------------------

ARTICLE XIII

CODE SECTION 409A COMPLIANCE

If any term, distribution or settlement of an Award, or any other action by the
Company (including by the Committee) pursuant to the terms of this Plan or an
Award Agreement, subjects a Participant to tax under Section 409A of the Code,
the Company shall indemnify and hold harmless the Participant for any taxes,
interest and penalties the Participant may incur under Section 409A of the Code
as a result thereof, such that on a net-after-tax basis, the Participant shall
not be liable for any such taxes, interest or penalties, or for any taxes,
interest or penalties imposed upon the Company’s provision of such indemnity.
The Company and the Participant shall cooperate in good faith, and consult with
tax counsel to the Company, to restructure the Award and the Award Agreement
(which may require the provision of an alternative payment or benefit, but which
shall not convey an economic benefit to the Participant that is diminished in
value to the Participant other than in a de minimis manner) in a manner that
will cause the Participant to not be subject to such taxes, interest and
penalties in respect of the Award and the Award Agreement (or any such
restructured arrangement).

ARTICLE XIV

SECTION 16 COMPLIANCE

In the event that the Company becomes subject to Section 16 of the Exchange Act,
it is intended that the Plan and any Award made to a Participant subject to
Section 16 of the Exchange Act will meet all of the requirements of Rule 16b-3.
Accordingly, unless otherwise provided by the Committee, if any provisions of
the Plan or any Award would disqualify the Plan or the Award, or would otherwise
not comply with Rule 16b-3, such provision or Award will be construed or deemed
amended to conform to Rule 16b-3.

ARTICLE XV

OTHER PROVISIONS

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

ARTICLE XVI

NUMBER AND GENDER

With respect to words used in the Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, and vice
versa, as the context requires.

 

16



--------------------------------------------------------------------------------

ARTICLE XVII

MISCELLANEOUS

 

  Section 17.1. Affiliate Employees.

In the case of a grant of an Award to an employee or consultant of any Affiliate
of the Company, the Company may, if the Committee so directs, issue or transfer
the shares of Common Stock, if any, covered by the Award to the Affiliate, for
such lawful consideration as the Committee may specify, upon the condition or
understanding that the Affiliate will transfer the shares of Common Stock to the
employee or consultant in accordance with the terms of the Award specified by
the Committee pursuant to the provisions of the Plan. All shares of Common Stock
underlying Awards that are forfeited or canceled shall revert to the Company.

 

  Section 17.2. Foreign Employees and Foreign Law Considerations.

The Committee may grant Awards to individuals who are eligible to participate in
the plan who are foreign nationals, who are located outside the United States or
who are not compensated from a payroll maintained in the United States, or who
are otherwise subject to (or could cause the Company to be subject to) legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the Plan as may,
in the judgment of the Committee, be necessary or desirable to foster and
promote achievement of the purposes of the Plan, and, in furtherance of such
purposes, the Committee may make such modifications, amendments, procedures, or
subplans as may be necessary or advisable to comply with such legal or
regulatory provisions.

 

  Section 17.3. Information Delivery.

The Company will provide the following information to all Participants who hold
Options until such times as the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or is no longer relying
on the exemption from registration of stock options under the Exchange Act as
provided in Rule 12h-1(f)(1) of the Exchange Act; provided that the Company’s
obligation to provide any such information may be subject to any confidentiality
requirements imposed by the Company:

The information described in Rules 701(e)(3), (4), and (5) under the Securities
Act every six months, with the financial statements being not more than 180 days
old and with such information provided either by physical or electronic delivery
to the Participants who hold Options or by written notice to the Participants
who hold Options of the availability of the information on an Internet site that
may be password-protected and of any password needed to access the information.

 

17



--------------------------------------------------------------------------------

ARTICLE XVIII

GOVERNING LAW

All questions concerning the construction, interpretation and validity of the
Plan and the instruments evidencing the Awards granted hereunder shall be
governed by and construed and enforced in accordance with the domestic laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal law of the
State of Delaware will control the interpretation and construction of this Plan,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

*  *  *  *  *  *

As adopted by the Board and the shareholders of ARAMARK Holdings Corporation on
January 25, 2007; amended and restated and approved by the Board on November 13,
2007 and by the shareholders of ARAMARK Holdings Corporation on November 13,
2007; amended as approved by the Board on January 23, 2008; amended as approved
by the Board on December 9, 2009; amended as approved by the Board on March 1,
2010; as amended and restated and approved by the Board on June 21, 2011 and by
the shareholders of ARAMARK Holdings Corporation on June 21, 2011; and as
amended and restated and approved by the Board on February 7, 2012 and by the
shareholders of ARAMARK Holdings Corporation on February     , 2012.

 

18